﻿194.	It gives me great pleasure to express to the President, on behalf of Kuwait, heartfelt congratulations on his unanimous election to his high office in the General Assembly. His election attests to the General Assembly's confidence in him, which is not only a recognition of his exceptional qualities but also a token of the appreciation of the international community of the role Yugoslavia has played in international affairs as a member of the non- aligned group and the Group of 77. It is a source of great pleasure to see presiding over our deliberations a man with vast experience in United Nations work who has contributed a great deal to the upholding of the purposes and principles of the Charter.
195.	I should also like to pay a tribute to his predecessor, Mr. Amerasinghe, the Permanent Representative of Sri Lanka, for the able manner in which he presided over the deliberations of the thirty-first session of the Genera! Assembly.
196.	Kuwait prizes the efforts 02 the Secretary-General, Mr. Waldheim, for the maintenance of world stability and order. We support the quiet diplomacy and his call for the utilization of His good offices for the containment of existing tensions in many areas.
197.	Kuwait has consistently advocated respect for the principle of the universality of the United Nations, which should make the world Organization a real microcosm of international society. In this respect I should like to congratulate the Socialist Republic of Viet Nam on its admission to the United Nations, which had been for some time overdue. Our sincere congratulations go also to the Republic of Djibouti, a new member of the League of Arab States, which is now ready to discharge the responsibilities of statehood and to participate actively in regional and international organizations.
198.	The Government of Kuwait welcomed detente as a major step heralding a new era in international affairs, an era in which the relations between the big Powers would move from confrontation to negotiation. It was our hope that the law of co-operation would eventually supplant the law of coexistence as the predominant body of norms. However, we may have been over-optimistic, since the entire concept of detent has not yet taken a concrete form but continues to vacillate in a manner that frequently leads to disillusionment. We should like to voice our ardent hope that detente may ultimately take deep roots and be followed by a variety of measures leading to the elimination of international tension and the strengthening of international peace and security. We should like also to reaffirm our firm belief that detente should in no way be used as a means of consolidating big-power hegemony in international affairs or of dividing the world into spheres of influence. The primary need of the international community is to abolish political aggression and to create conditions favourable to the advance of the developing countries on the path of progress.
199.	Kuwait attaches great importance to the special session of the General Assembly on disarmament because there is a close link between security and development, a conclusion inherent in the recognition of the fact that peace and prosperity are indivisible. Disarmament and development are both tasks of utmost urgency which have to be pursued simultaneously and vigorously. Substantial progress in the field of disarmament will constitute an important element in the search for a more equitable international economic order. The continued diversion of the world's scarce material find human resources to military ends is seriously threatening the attainment of the goals of development. What the world needs is not guns but better standards of living and the eradication of the evils of poverty, illiteracy and disease.
S98. The dialogue last year in Paris between the North and the South proved beyond doubt the existence- of a wide gap between theory and practice, promises and performance. It is regrettable that the developed countries have not shown the necessary political will to make the structural changes required in the international economic system or to adopt the measures needed for prompt action on urgent problems. The resumed thirty-first session of the General Assembly exposed the overbearing attitude of the developed countries and their reluctance to fulfil their commitments. We call upon the developed countries to reconsider their position on the unresolved issues and to continue the dialogue in a constructive spirit.
199.	Technical co-operation has come to represent a necessary instrument for the development process in various fields since it is not possible to formulate and implement development plans in one country without taking into consideration the advances made and the experience gained in others. In the industrial field the developing countries are heavily dependent for new technologies on a few large transnational corporations, which impose harsh conditions for the transfer of technology, conditions which constitute an excessive burden on the limited resources of the developing countries.
200.	Kuwait had the privilege during the last few months to act as host to two important meetings concerned with technical co-operation, namely, the ECWA regional meeting on technical co-operation among developing countries and the panel of consultants which issued the Kuwait Declaration on Technical Co-operation among Developing Countries. One can never overestimate the importance of technology in creating the world order under which some privileged groups in the international community live today. Economic progress cannot be envisaged for the less fortunate in the absence of technical innovation adapted to their needs.
201.	Kuwait is keenly alive to its role as a donor of aid and an active participant in promoting technical cooperation among developing countries, and has been cooperating actively with national, regional and international institutions to this end.
202.	More than two thirds of the people of the developing countries depend directly on agriculture for survival.
Agriculture provides those countries with their main dependable defence against future famines and their primary means of overcoming the current evils of malnutrition and under nourishment. Systematic, sustained action to stimulate agriculture in the developing countries is a compelling necessity, not just to prevent hunger, but also to inject dynamism into the whole process of economic and social development. The establishment of an International Fund for Agricultural Development is a positive step in this direction, I should like to take this opportunity to express the hope that the instruments of the Fund will be ratified at an early date so it may soon become operational.
203.	The Third United Nations Conference on the Law of the Sea has become a permanent phenomenon in international society. If the preparatory work in the sea-bed Committee is taken into consideration, the Conference will have been in constant session for a whole decade. The results, however, have been so far disappointing. The coastal States have shown little regard for the interests and needs of the geographically disadvantaged States. The developed countries are still seeking to impose their joint dominion on the area beyond the limits of national jurisdiction rather than let mankind as a whole exploit the resources of the area for its benefit. The atmosphere of the Conference has been clouded by the unilateral declarations of coastal States and threats of unilateral action by developed countries, which ignore the fact that conventions are still the main instrument of international legislation. States therefore must negotiate in good faith and decisions must be made in an atmosphere of freedom. The eventual convention will be ineffective, unless all States agree to become parties to it. In the final analysis, the Conference on the Law of the Sea is a major test of the present state of international relations, one which will decide whether the rule of law should prevail or whether the world will be dominated by those who monopolize political power, technology and managerial skill.
204.	The situation in Africa still poses a threat to international peace and security. The situation in Rhodesia is very dangerous. Notwithstanding the commendable efforts made by the United Kingdom and the United States to put an end to the rebellion of the white minority in Rhodesia, that minority continues to monopolize government power and responsibility against the will of the preponderant African majority and its right to self-determination and independence. The principle of acceding to the wishes of the majority in Rhodesia on the basis of the right of every citizen to express his views is sacred and inalienable. Kuwait has always supported the just struggle of the people of Zimbabwe to abolish the illegal minority regime and to replace it with democratic majority rule. The intransigence of the white rebels kindled the flames of resistance, personified in the liberation organizations, after the people of Zimbabwe realized that the only means of escaping from the rule of the illegal minority was through resort to armed struggle.
205.	Tension in Namibia also continues, owing to the refusal of the Government of South Africa to recognize the right of the people of Namibia to self-determination.
206.	South Africa's attempts to fragment Namibia have increased the intensity of the armed struggle for independence and the preservation of the territorial integrity of Namibia. The presence of South Africa in Namibia, in spite of the resolutions of the General Assembly and the decision of the International Court of Justice, and its attempts to annex parts of Namibia pose a threat to international peace and security and constitute a flagrant defiance of the United Nations Charter. Kuwait has consistently supported the imposition of economic and military sanctions against South Africa, in accordance with Chapter VII of the Charter.
207.	The situation in South Africa is a menace to peace, not only in that region but in the world as a whole, owing to the inhuman policy of apartheid, that seeks to subject the African majority to the will of a tyrannical white minority, which practices a policy of suppression.
208.	The recent events in South Africa, reflected in the demonstrations expressing the indignation of the majority over the policy of apartheid, places a heavy responsibility on the United Nations to take the necessary steps to put an end to this policy, which is inimical to basic human rights.
209.	The policy of dividing South Africa into bantustans in the guise of self-determination is unacceptable, since its aim is to perpetuate power in the hands of the white minority, and to monopolize the sources of wealth in South Africa.
210.	I should like to mention the reports according to which South Africa may be planning to conduct a nuclear test in Namibia. These plans will aggravate tension in the region, and will induce the African countries to take security measures to protect themselves against this violent danger.
211.	The Conferences held in Lagos and Maputo regarding the situation in southern Africa had a considerable effect in drawing the attention of the international community to the nature of the grave situation which prevails in that part of Africa. I should like to mention in this context that Kuwait, which attended both Conferences, contributed $ 1 million to the liberation movements in Africa, actuated by its belief that rights cannot be attained except through armed struggle.
2).2. Of all the regions of the world, the Middle East has for the past 30 years been in an abnormal situation which has made it a cause of special international concern, not only because it may explode at any moment, but because it can lead the international community to a nuclear war, which would destroy the whole world. That region has been the scene of four wars during the past 30 years; the elements of war in it are still stronger than the elements of stability.
213. More than 10 years have elapsed since Israel launched its aggression against Egypt, Syria and Jordan, and 30 years have passed since it extorted from the people of Palestine their lands and homeland for the purpose of replacing the
Palestinians with Jewish settlers from all parts of the world. Israel still occupies the Sinai peninsula, the West Bank of Jordan, Gaza and the Golan Heights and refuses to withdraw from ail these territories, which have been under its occupation since 1967.
214.	The United Nations has made great efforts to establish a just peace in the area; its efforts, however, have not yielded any positive results. On the contrary, Israel has formally informed the United Nations that it will not withdraw to the 1967 frontiers. Israel has established Jewish settlements in the occupied Arab territories to create a fait accompli, in violation of the Charter, which proscribes the acquisition of territory by force, and in defiance of United Nations resolutions, which provide for complete withdrawal from these territories. Nevertheless, Israel, which flours the resolutions of the United Nations and ignores its Charter, still finds sympathizers and supporters who protect it against the indignation of the international community, expressed in innumerable resolutions. Thus, the Middle East will remain a severe test for the international Organization, to whose Charter allegiance has been sworn by all States.
215.	The Middle East is a good example of the gap between words and deeds. No region has subjected the United Nations to a more severe test as to whether it would implement its resolutions, or would neglect them and relegate them to oblivion. The United Nations has adopted many resolutions calling upon Israel to withdraw from the occupied Arab territories, thus putting all its political and moral weight against Israel. The United Nations has not, however, translated these resolutions into practical steps which would deter Israel and put an end to its defiance of the international community, and it has therefore lost a great deal of its prestige and efficacy. It is a cause of regret that some Member States, who were given special powers by the Charter to protect that Charter, defend Israel and object to the imposition of measures against it. This has deprived the international Organization of its political importance, especially in the Middle East, whose peoples have lost their faith in the United Nations and its capacity to implement its resolutions and enforce its Charter.
216.	The people of Palestine were expelled from their lands, homelands and possessions and driven to refugee camps to live on international charity, contrary to the resolutions of the United Nations, which defined their right to self-determination and called for the establishment of a homeland in their own country. Yet Israel seized their lands and possessions, and transformed the Arab minority which remained in Palestine into second-rate citizens, and deprived the majority of their right to return to their homeland despite United Nations resolutions. Nevertheless, Israel is still a member of the international Organization, although it had pledged, at the time of its admission, to implement all United Nations resolutions.
217.	The United Nations has adopted a resolution which stated that negotiations for a just peace settlement in the area could not take place in the absence of the Palestine Liberation Organization, the lawful representative of the people of Palestine, which should take part on a footing of equality with all other parties.
218.	One of the main reasons for the delay in convening the Geneva Conference has been the refusal of Israel to allow the Palestine Liberation Organization to participate, in spite of the resolutions of the United Nations, which explicitly provide for the representation of the Palestine Liberation Organization in the negotiations. Israel should fully realize that there is no alternative to the participation by the Palestine Liberation Organization in the peace negotiations. Peace will not be established in the Middle East unless the people of Palestine exercise their right to self-determination and an independent Palestine is established for them. Likewise, peace will not be restored to the area unless Israel withdraws from all occupied Arab territories. This matter is not negotiable, as it stems from United Nations resolutions as well as the principles and purposes of the Charter. This position has already been endorsed by a majority of States, whether in the non- aligned group, the Islamic countries, or within the framework of the United Nations, including the nine members of the European Economic Community which, in their recent statement, supported these fundamental principles. Mr. Carter, the President of the United States, has repeatedly proclaimed that it is necessary to establish a homeland for the Palestinians, and reaffirmed the need for Israeli withdrawal from occupied Arab territories. The Nordic countries have also supported this position in their recent statement in Helsinki.
219.	The clouds of war are ominously gathering over the skies of the Middle East more than at any other time in the past. Israel's present policy is a prescription for war and is devoid of any real desire for peace since Israel refuses to withdraw from occupied Arab territories and objects to the representation of the Palestine Liberation Organization in the negotiations for a just settlement. Israel opposes the establishment of an independent Palestinian State in Palestine. It also rejects the inalienable rights of the Palestinian people to self-determination. In addition, Israel has established settlements for Jewish settlers in occupied Arab territories. The number of those settlements there has already exceeded 80. Israel persisted in its defiance of the international Organization and of the States that still support it by recently proclaiming the legalization of three Israeli settlements and authorizing the establishment of additional settlements.
220.	Israel's defiance of the whole world culminated in the declaration by the Minister in charge of Jewish settlements, General Sharon, to the effect that he had prepared a plan for the settlement of tens of thousands of immigrants in the occupied Arab territories and that a network of roads would be built to connect those settlements with Israeli cities. His plan calls for the importation of 2 million Jews to settle on Arab territories by the end of this century. The Israeli Government also took a decision to grant Palestinians under occupation a special status as a prelude to the annexation of their territories.
221.	The policy of the annexation of the West Bank of the Jordan and of Gaza that was formulated 10 years ago is part of an expansionist Israeli plan to occupy the whole of Palestine and the territories surrounding it and to destroy the entity of the people of Palestine as a nation eager to exercise its right of self-determination. Israel's "peace- loving" statements are no more than a hoax designed to mislead world public opinion.
222.	The situation in the Middle East is extremely grave. In the light of those violations of United Nations and the provisions of its Charter, the Organization has no alternative but to translate the indignation and wrath of the international community into effective action against Israel, not merely by condemning its policy that will inevitably lead to war, but by adopting punitive measures in conformity with Chapter VII of the Charter, which impose political, economic, trade and military sanctions, as in the case of Rhodesia, in order to preserve the prestige and efficacy of the Organization and to protect the Charter and its purposes.
223.	The Arab countries have had enough of the policy of procrastination and delaying tactics at a time when Israel is annexing the remaining parts of the West Bank, Gaza and other occupied Arab territories. It is imperative to emphasize that the Middle East region is moving in the direction of war, a fact that. portends grave consequences for the whole world. The Arab countries and the Palestinian people have no alternative but to resort to force and to proclaim their rejection of Israeli policy and their resistance to the policy of creating settlements and annexing territories.
224.	Whatever may be the inadequacies of the United Nations system—and they are legion—that system represents the only realistic point of departure for the sustained efforts of succeeding generations through which mankind can equip itself with the political institutions without which there can be no peace or freedom. Crisis management, however sophisticated, is no substitute for organized work towards real peace. The whole future of mankind now depends on matching the actions of Governments and the organization of society with the contemporary progress of science and technology. The United Nations has now been in existence longer than the effective life of the League of Nations and has to its credit a substantially far more impressive record of accomplishments. It has displayed a vitality and an adaptability to changing circumstances that augur well for the future. It has greatly enlarged the scope and range of international activities and achieved a directness of impact that is a great advance. But in matters of the first importance, the United Nations continues to be crippled by some of the limitations that destroyed the League. We must conceive of the United Nations as a universal community in which the obligations of membership and the policies of Members are not contradictory. We must make its services so indispensable to its Members and so build up its prestige and authority that it becomes for the world at large what the community in which the citizen is born has become for him.
 

